Order *695appointing two arbitrators reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The Special Term was without power to appoint these two arbitrators. The terms of the submission required, if Mr. Large should decline to act, that there be an award by the arbitration body as thereafter constituted within sixty days after Mr. Large’s substitute accepted the appointment. The latest date fixing that acceptance appearing in the record is July 17, 1931. Therefore, the"award had to be made on or before September 17, 1931, unless there was a written extension of the time. (Civ. Prac. Act, §§ 1451 and 1455.) There is no unequivocal and binding evidence of an oral extension of the time within which an award might be made, and at best there is a dispute as to whether there was any such oral extension of the time. Where there is a dispute of this character the fact that there has been an extension of time must be evidenced by a writing. (Matter of Bridgeman & Holtzman v. Gondek, 235 App. Div. 129.) That which is relied upon as constituting a waiver of the right to insist that the authority for the arbitration body to act has expired, is insufficient for that purpose. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.